DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of Applicant’s terminal disclaimer, the double patenting rejection is withdrawn. 
The objections to the specification and drawings are withdrawn in light of applicant’s amendments.
Claims 22-42 are allowed. Applicant added claims 43-63. Claims 43, 56-53, 57-63 are rejected under 35 U.S.C. 103. Claims 44-45, 54-55 are objected as dependent on rejected independent claims. 
Terminal Disclaimer
The terminal disclaimer filed on 4/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,838,109 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 46-47, 50-53, 56-57, 60-62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Bangalore et al., US 2016/0300172 (hereinafter Bangalore), LeBlanc, US 2014/0303893 (hereinafter LeBlanc), and Stewart, US 2017/0357920 (hereinafter Stewart), and He, US 20170220708 (hereinafter He).
Regarding claims 43, 53, and 63, Bangalore teaches identifying a predicted location and a predicted time period of a storm (e.g. “Alternatively, he may receive a message 1402 informing him that at a specified time in the future it is predicted that the snowfall (i.e. storm) at his site 109 (i.e. predicted location)”, see paragraph [0065]); 
receiving a plurality of weather forecasts (e.g. “In some embodiments, the database 216 stores snowfall data correlated with user accounts.  …Snowfall data 308 may further comprise several subsets of data, such as historical snowfall data 310, current snowfall data 312, and predicted snowfall data 314 (weather forecasts)“, see paragraph [0042]) for the predicted time period in the predicted location (e.g. “the server 108 uses data sets 302 to associate the snowfall data 308 (e.g., historical snowfall data 310, the current snowfall data 312, the predicted snowfall data 314, or some combination thereof) with addresses 306 for requested sites 109 (i.e. predicted location)”, see paragraph [0048]); 
for each of the plurality of weather forecasts, determining a weather accumulation forecast (e.g. “In some embodiments, the zones 602 may be animated to illustrate snowfall over time, including previously recorded snowfall amounts and predicted snowfall amount (i.e. a weather accumulation forecast)”, see paragraph [0049]).
Bangalore does not explicitly teach forming an ensemble histogram by identifying a series of consecutive, non-overlapping weather accumulation ranges and determining how many of the weather accumulation forecasts are in each of the weather accumulation ranges; calculating a probability density function representing the relative likelihood of weather accumulation amounts based on the ensemble histogram,
calculating a probability density function representing the relative likelihood of weather accumulation amounts;
forming a weather probability distribution based on the probability density function,
generating a weather probability forecast that includes the most likely weather accumulation range and the probability that weather accumulation in the predicted location over the predicted time period will be within the most likely weather accumulation range; 
a forecast database that stores a plurality of weather forecasts;
ensemble forecast weather elements;
and outputting the weather probability forecast.
LeBlanc teaches receiving a plurality of weather forecasts (e.g. “  As shown in FIG. 1, the system 200 receives weather observations from different sources 201 such as weather observations sources including but not limited to: point observations 201-2 (e.g. feedback provided by users and automated stations), weather radars 201-3, satellites 201-4 and other types of weather observations 201-1, and weather forecast sources such as numerical weather prediction (NWP) model output 201-5 and weather forecasts and advisories 201-6 (i.e. receiving a plurality of weather forecasts)”, see paragraph [0061]); 
calculating a probability density function representing the relative likelihood of weather accumulation amounts (e.g. “The PType forecaster 202 receives the weather observations from the different sources 201 and outputs a probability distribution of precipitation type over an interval of time, for a given latitude and longitude. For example a. snow “, see paragraph [0063]-[0064]);
forming a weather probability distribution based on the probability density function (e.g. “Similarly, the PRate forecaster 204 receives the weather observations for a given latitude and longitude from the different sources 201 and outputs a probability distribution forecast of a precipitation rate (PRate) (i.e. weather) in a representation that expresses the uncertainty.  For example, the PRate may be output as a probability distribution of precipitation rates (i.e. weather probability distribution) or a range of rates over an interval of time, for a given latitude and longitude “, see paragraph [0069]) 
generating a weather probability forecast that includes the most likely weather accumulation range and the probability that weather accumulation in the predicted location over the predicted time period will be within the most likely weather accumulation range (e.g. see paragraph [0063]-[0073]); 
and outputting the weather probability forecast (e.g. “and outputting one or more of the PTypeRate forecasts for display”, see paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Leblanc into Bangalore for the purpose of providing accurate weather predictions for industries such as aviation that rely on forecast data for operation and safety.
LeBlanc does not explicitly teach a forecast database that stores a plurality of weather forecasts;
forming an ensemble histogram by identifying a series of consecutive, non-overlapping weather accumulation ranges and determining how many of the weather accumulation forecasts are in each of the weather accumulation ranges; calculating a probability density function representing the relative likelihood of weather accumulation amounts based on the ensemble histogram.
Stewart teaches a forecast database that stores a plurality of weather forecasts (see paragraph [0062] and claim 5);
ensemble forecast weather elements (e.g. “and ensemble forecast weather elements and may be extracted from corresponding data sources based on the user's preferences”, see paragraph [0047])
forming an ensemble histogram by identifying a series of consecutive, non-overlapping ranges (e.g. “FIG. 12 illustrates a sample histogram with non-parametric PDF construction.  Probability distribution functions (PDFs) and their integrated cumulative distribution functions (CDFs) are calculated for weather indices, features, and business metrics “, see paragraph [0067]) and determining how many forecasts are in each ranges (e.g. se paragraph [0075]); 
calculating a probability density function representing based on the ensemble histogram.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Steward into Bangalore and LeBlanc for the purpose of estimating and mapping weather risk so that the impact of adverse weather on business and industry can be reduced.
Stewart does not explicitly teach forming an ensemble histogram by identifying a series of consecutive, non-overlapping weather accumulation ranges and determining how many of the weather accumulation forecasts are in each of the weather accumulation ranges; calculating a probability density function representing the relative likelihood of weather accumulation amounts based on the ensemble histogram (emphasis underlined).
He teaches forming an ensemble histogram by identifying a series of consecutive, non-overlapping weather accumulation ranges (e.g. “FIG. 2 is a set of example plots 200 used in evaluating a solar power forecast. For example, the set of example plots 200 may be used to cluster a normalized test dataset into weather classes. A plot 210 may include a histogram of the normalized test dataset (i.e. ensemble histogram of non-overlapping ranges). The histogram may depict the probability density of a given clear sky index (i.e. weather accumulation range where the weather accumulation is irradiance, see paragraph [0026]). For example, for a given clear sky index, each data point in the normalized test dataset corresponding to that clear sky index may be aggregated such that the percentage of total data points corresponding to the given clear sky index may be plotted in the histogram on the plot 210”, see paragraph [0027]) and determining how many of the weather accumulation forecasts are in each of the weather accumulation ranges (e.g. ; 
calculating a probability density function representing the relative likelihood of weather accumulation amounts based on the ensemble histogram (e.g. “In some embodiments, various aspects of plotting a histogram and/or clustering the test dataset into multiple classes may be represented by mathematical operations. For example, to determine sky cover based on the clear-sky index, a function ƒ may be introduced
kt.sub.(ƒ)=ƒ(sky cover.sub.1, . . . ,sky cover.sub.t)
and a function g may be utilized for plotting the probability density function (i.e. calculating a probability density function) of the clear sky index values.
sky cover.sub.(t)=ƒ.sup.−1(kt.sub.(t))=g.sub.t(kt.sub.(t))
As another example, each class may be modeled by a Gaussian distribution model, described by
g.sub.t=∝.sub.1N.sub.1+ . . . +∝.sub.pN.sub.p
where g.sub.t (i.e. used in determining the pdf) may represent the combined curve (e.g. the curve 225 of the plot 220 of FIG. 2 (i.e. based on the ensemble histogram)) and ∝.sub.1N.sub.1+ . . . +∝.sub.pN.sub.p may represent the various Gaussian distribution models contributing to the combined curve, with ∝ indicating the probability of a given weather class and N representing one of the Gaussian distribution curves of a given weather class in the combined curve, and p representing the number of classes “, see paragraph [0097]-[0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in He into Bangalore, LeBlanc, and Stewart for the purpose of accurately forecasting irradiance so the solar power generation and non-solar power generation can be utilized effectively.
Regarding claims 46-47 and 56-57, Bangalore, LeBlanc, Stewart, and He teach the limitations of claims 43 and 53. Bangalore further teaches wherein the weather probability forecast further includes: a higher weather accumulation range and a probability that weather accumulation in the predicted location over the predicted time period will be within the higher weather accumulation range; and a lower weather accumulation range and a probability that weather accumulation in the predicted location over the predicted time period will be within the lower weather accumulation range, wherein the weather probability forecast further includes: a highest weather accumulation range and the probability that weather accumulation in the predicted location over the predicted time period will be within the highest weather accumulation range; and a lowest weather accumulation range and the probability that weather accumulation in the predicted location over the predicted time period will be within the lowest weather accumulation range (e.g. see Fig. 22 which shows prediction amounts and times both higher, lower, and highest).
Regarding claims 50-51 and 60-61, Bangalore, LeBlanc, Stewart, and He teach the limitations of claims 43 and 53. Bangalore further teaches wherein the weather probability forecast is output to a remote device for display to a user via a graphical user interface to control a remote device (e.g. see Fig. 6 and paragraph [0010], examiner interprets the control of the remote device is the controlling of what is displayed on the device).
Bangalore does not explicitly teach displaying a probability forecast.
LeBlanc teaches outputting a weather probability forecast (e.g. “and outputting one or more of the PTypeRate forecasts for display”, see paragraph [0018]).
Regarding claims 52 and 62, Bangalore, LeBlanc, Stewart, and He teach the limitations of claims 43 and 53. Bangalore and LeBlanc do not explicitly teach wherein the plurality of weather forecasts includes at least one of National Centers for Environmental Prediction (NCEP), Global Forecast System (GFS), one or more members of Global Ensemble Forecast System (GEFS), one or more members of NCEP Short Range Ensemble Forecast (SREF), or one or more members of European Centre for Medium-Range Weather (ECMWF) ensemble.
Stewart teaches wherein the plurality of weather forecasts includes at least one of National Centers for Environmental Prediction (NCEP), Global Forecast System (GFS), one or more members of Global Ensemble Forecast System (GEFS), one or more members of NCEP Short Range Ensemble Forecast (SREF), or one or more members of European Centre for Medium-Range Weather (ECMWF) ensemble (e.g. GFS, see paragraph [0113]).
Claims 48-49 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangalore, LeBlanc, Stewart, and He in view of Barnwell, “Verification of the Cobb Snowfall Forecasting Algorithm”, Dissertation and Theses in Earth and Atmospheric Sciences, 14. (2011). (hereinafter Barnwell).
Regarding claims 48 and 58, Bangalore, LeBlanc, Stewart, and He teach the limitations of claims 43 and 53. Bangalore, LeBlanc, Stewart, and He do not explicitly teach wherein the weather accumulation forecasts are determined based on the plurality of weather forecasts using a Cobb method.
Barnwell teaches wherein the weather accumulation forecasts are determined based on the plurality of weather forecasts using a Cobb method (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Barnwell into Bangalore, LeBlanc, Stewart, and He for the purpose of accurately forecasting snowfall.
Regarding claim 49 and 59, Bangalore, LeBlanc, Stewart, He and Barnwell teach the limitations of claims 48 and 58. Bangalore further teaches each of the plurality of weather forecasts include a forecasted precipitation amount, a forecasted temperature (e.g. “In another embodiment, the snowfall data displayed represents a prediction of future snowfall (i.e. precipitation amount) based on climatic data, such as temperature (forecasted temperature), wind speed and wind direction, gathered by the weather station 102.”, see paragraph [0045]).
Bangalore, LeBlanc, Stewart, He do not explicitly teach a forecasted vertical motion, and a forecasted relative humidity; and the weather accumulation forecasts are determined by: calculating a precipitation-to-liquid ratio based on the forecasted temperature, the forecasted vertical motion, and the forecasted relative humidity; and multiplying the forecasted precipitation amount by the precipitation-to-liquid ratio.  
Barnwell teaches a forecasted vertical motion, and a forecasted relative humidity (e.g. see page 18 maximum upward vertical velocity and cloud layer in a NWP with a relative humidity); and the weather accumulation forecasts are determined by calculating a precipitation-to-liquid ratio (e.g. snow rations, see page 1 introduction) based on the forecasted temperature, the forecasted vertical motion, and the forecasted relative humidity (e.g. page 18 “The Cobb method algorithm incorporates vertical velocities, relative humidities, and temperatures from NWP data to determine snowfall totals.”); and multiplying the forecasted precipitation amount by the precipitation-to-liquid ratio (page 19 equations 1 and 2 show multiplying the snow ration, i.e. precipitation-to-liquid ratio, by the LWF which contains a factor that contains the layer thickness Φ, i.e. the forecasted precipitation amount).  

Allowable Subject Matter
Claims 44 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art alone or in combination does not teach creating an adjusted probability density function by: making a mode of the adjusted probability density function equal to the deterministic weather accumulation forecast; calculating a difference between a mean of the probability density function and the deterministic weather accumulation forecast; and shifting the probability density function based on the difference between the mean of the probability density function and the deterministic weather accumulation forecast, wherein the weather probability forecast is based on the adjusted probability density function in combination with the rest of the claim limitations. 
Claims 45 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although creating a normalized probability density function is well known in the art, the prior art alone or in combination does not teach creating a normalized probability density function by moving data points from far tails of the probability density function toward a mean of the probability density function until the probabilities of each weather accumulation range decrease from the most likely weather accumulation range to the tails of the weather probability distribution, wherein the weather probability forecast is based on the normalized probability density function in combination with the rest of the claim limitations. 
Claims 22-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 22, 32, and 42, the closest prior art of record, Bangalore et al., US 2016/0300172 (hereinafter Bangalore), LeBlanc, US 2014/0303893 (hereinafter LeBlanc), and Stewart, US 2017/0357920 (hereinafter Stewart), teaches the following:
Bangalore teaches identifying a predicted location and a predicted time period of a snowstorm (e.g. “Alternatively, he may receive a message 1402 informing him that at a specified time in the future it is predicted that the snowfall at his site 109 (i.e. predicted location)“, see paragraph [0065]); 
receiving a plurality of weather forecasts (e.g. “In some embodiments, the database 216 stores snowfall data correlated with user accounts.  …Snowfall data 308 may further comprise several subsets of data, such as historical snowfall data 310, current snowfall data 312, and predicted snowfall data 314 (weather forecasts)“, see paragraph [0042]) for the predicted time period in the predicted location (e.g. “the server 108 uses data sets 302 to associate the snowfall data 308 (e.g., historical snowfall data 310, the current snowfall data 312, the predicted snowfall data 314, or some combination thereof) with addresses 306 for requested sites 109 (i.e. predicted location) “, see paragraph [0048]); 
for each of the plurality of weather forecasts, determining a snowfall accumulation forecast (e.g. “In some embodiments, the zones 602 may be animated to illustrate snowfall over time, including previously recorded snowfall amounts and predicted snowfall amount (i.e. a snowfall accumulation forecast )“, see paragraph [0049]).
LeBlanc teaches receiving a plurality of weather forecasts (e.g. “  As shown in FIG. 1, the system 200 receives weather observations from different sources 201 such as weather observations sources including but not limited to: point observations 201-2 (e.g. feedback provided by users and automated stations), weather radars 201-3, satellites 201-4 and other types of weather observations 201-1, and weather forecast sources such as numerical weather prediction (NWP) model output 201-5 and weather forecasts and advisories 201-6 (i.e. receiving a plurality of weather forecasts) “, see paragraph [0061]); 
calculating a probability density function representing the relative likelihood of snowfall accumulation amounts (e.g. “The PType forecaster 202 receives the weather observations from the different sources 201 and outputs a probability distribution of precipitation type over an interval of time, for a given latitude and longitude. For example a. snow “, see paragraph [0063]-[0064]);
forming a snowfall probability distribution based on the probability density function (e.g. “Similarly, the PRate forecaster 204 receives the weather observations for a given latitude and longitude from the different sources 201 and outputs a probability distribution forecast of a precipitation rate (PRate) (i.e. snowfall) in a representation that expresses the uncertainty.  For example, the PRate may be output as a probability distribution of precipitation rates (i.e. snowfall probability distribution) or a range of rates over an interval of time, for a given latitude and longitude “, see paragraph [0069]) 
generating a snowfall probability forecast that includes the most likely snowfall accumulation range and the probability that snowfall accumulation in the predicted location over the predicted time period will be within the most likely snowfall accumulation range (e.g. see paragraph [0063]-[0073]); 
and outputting the snowfall probability forecast (e.g. “and outputting one or more of the PTypeRate forecasts for display”, see paragraph [0018]).
Stewart teaches a forecast database that stores a plurality of weather forecasts (see paragraph [0062] and claim 5);
ensemble forecast weather elements (e.g. “and ensemble forecast weather elements and may be extracted from corresponding data sources based on the user's preferences”, see paragraph [0047])
forming an ensemble histogram by identifying a series of consecutive, non-overlapping ranges (e.g. “FIG. 12 illustrates a sample histogram with non-parametric PDF construction.  Probability distribution functions (PDFs) and their integrated cumulative distribution functions (CDFs) are calculated for weather indices, features, and business metrics “, see paragraph [0067]) and determining how many forecasts are in each ranges (e.g. se paragraph [0075]); 
calculating a probability density function representing based on the ensemble histogram.
However, the prior art fails to anticipate or render obvious a system, a method of forecasting snowfall accumulation, the method comprising, and a non-transitory computer readable storage medium storing instructions that, when executed by a computer processor, cause a computing system to: forming an ensemble histogram by identifying a series of consecutive, non-overlapping snowfall accumulation ranges and determining how many of the snowfall accumulation forecasts are in each of the snowfall accumulation ranges; calculating a probability density function representing the relative likelihood of snowfall accumulation amounts based on the ensemble histogram; in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862